Citation Nr: 1206663	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  05-33 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed lumbar spine disorder to include degenerative disc disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  He also served in Army National Guard from February 1979 to January 1997 when he numerous periods of active duty for training (ACDUTRA), including a period of ACDUTRA in June 1995.

This matter initially came before the Board of Veterans' Appeals (Board) from February 2004 and January 2005 rating decisions by the RO.

In a January 2005 rating decision, the RO indicated that new and material evidence had not been submitted to reopen the claim of service connection for degenerative disc disease of the lumbar spine.  

In a January 2008 decision, the Board reopened the claim and remanded the matter to the RO for additional development and readjudication.  

In his Substantive Appeal, the Veteran requested a personal hearing with the Board.  However, he withdrew his request in writing in February 2007.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The U.S. Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the January 2008 remand, the RO was directed to afford the Veteran an examination and obtain a medical opinion as to whether the Veteran's lumbar spine disability was aggravated during his period of ACDUTRA in June 1995.  

The Veteran was afforded a VA examination in August 2010.  However, the VA examiner did not address whether any current lumbar spine disability was aggravated by the injury in June 1995 during ACDUTRA.  

The examiner also indicated that there was no evidence of treatment of a back injury in service.  However, the medical records from Womack Army Medical Center show that the Veteran was treated for low back strain in June 1995 during ACDUTRA.  

A June 1995 Statement of Medical Examination and Duty Status indicated that the Veteran was lifting boxes onto a truck and immediately complained of having back pain.  A medical opinion in the report indicated that the accident was incurred in the line of duty.  A Unit Member noted that the Veteran was present for duty and was on ACDUTRA during the time of the accident.  

Additional medical records from Womack Army Medical Center confirm that the Veteran was treated for lower back strain in June 1995.  It also was noted that the prior medical history included the notation that he had had two back operations with the last one being performed in 1987.  An examination revealed that back flexion caused pain.  Straight leg raising was negative.  The assessment was that of lower back strain.  The Veteran was placed on profile for 7 days.  

The private treatment records dated prior to June 1995 noted that the Veteran had sustained various back injuries at work in the private sector and motor vehicle accidents.  A review of the record shows that chronic musculoskeletal low back pain was assessed in September 1974 and that he underwent a lumbar laminectomy for removal of a disc fragment at L5-S1 on the right in March 1982.  In June 1983, acute lumbosacral strain was assessed; and the Veteran reported experiencing back pain after heavy lifting while in Reserve.  In May 1984 and September 1986, musculoskeletal ligamentous strain was diagnosed.  In October 1987, a ruptured lumbar disk at L5-S1 on the left was diagnosed, and he underwent a lumbar laminectomy.  

The National Guard treatment records reflected that periodic examinations in February 1979, December 1984, November 1988 and October 1992 noted the Veteran had a normal spine.  

An August 1995 periodic examination report indicated that an examination of the spine was normal.  The Veteran did report having recurrent back pain.  The record showed a diagnosis of lumbar spine degenerative disc disease.  

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The Board finds that further evaluation is warranted to determine whether any current lumbar spine disability is medially related to the Veteran's period of active service and/or whether any current lumbar spine disability was due to or was aggravated by the injury sustained during his period of ACDUTRA in June 1995.

The RO should ask the Veteran to provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed lumbar spine disability.     

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently of record.  The Veteran also should be informed that he may submit evidence to support his claim.

The RO should obtain copies of all records of the treatment for the claimed lumbar spine disability rendered by the VA healthcare system since May 2011.  VA has a duty to review these records in connection with the Veteran's claim.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to obtain the names, addresses and approximate dates of treatment by any non-VA health care provider for his claimed lumbar spine disorder.  After the Veteran has signed the required releases, copies of any records not already associated with the claims folder, should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

The RO also should notify the Veteran that he may submit medical evidence and treatment records to support his claim.  

2.  The RO should take all indicated action to obtain copies of all records of treatment rendered the Veteran for the claimed lumbar spine disorder by the VA healthcare system since May 2011 and associate them with the record for the purpose of review.  

3.  The RO also should schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed lumbar spine disorder.  The claims file should be made available to the examiner for review in connection with the examination.  Any indicated testing also should be performed

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine disability was caused or aggravated by a documented event or incident of his initial period of active service from August 1966 to August 1969 or his subsequent service with National Guard prior to June 1995.  

The examiner then should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing lumbar spine disability increased in severity beyond the natural progression due to the injury sustained during the period of ACDUTRA in June 1995.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  




